DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.


Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim should read “apart from the torso portion of the garment when the garment is supported by the garment hanger, 
Wherein the at least three emitter sets” for proper punctuation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "abrupt" in claim 1 and 20 is a relative term which renders the claims indefinite.  The term "abrupt" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to what degree that angle would have to be sharp or gentle to necessarily satisfy the limitation of “abrupt” and therefore the scope of the claim cannot be determined and therefore the claims are indefinite. For the purpose of examination it is interpreted the obtuse angle is some angle. The remaining claims are rejected for being dependent on and including all of the limitations of claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-11, 13, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 9,107,973) in view of Yoon (KR-20130112556-A) in view of Jang (KR 2011-0006814-U) in view of Wikipedia (NPL 2014) as evidenced by Toolbox Tips (NPL 2017).
Regarding claim 1, Robinson (US 9,107,973) teaches an ultraviolet (UV) sterilization system for sterilizing a garment having shoulder, torso, and sleeve portions comprising: a garment enclosure (Figs. 1-8 cabinet 10); and at least three UV emitter sets (Figs. 3 UV lamps 44), wherein the garment enclosure comprises a housing and a door that are affixed to each other to provide an interior cavity of the garment enclosure (Fig. 3 cabinet door 12), wherein the housing further comprises a plurality of housing the at least three UV emitter sets including at least one UV emitter coupled to a bottom surface of the garment-support frame, and the material from which the garment hanger is formed.
Yoon (KR-20130112556-A) teaches a garment hanger that comprises a garment-support frame and at least two hanger arms extending from the garment-support frame (Figs. 1-4 and 6-7 device 100 having hanger main body 110 having two arms 111; Paragraph [0008]), each hanger arm having a shoulder-support portion configured to support one of the shoulder portions of the garment (Fig. 4 the portions closer to the hook part at the top), and a sleeve-support portion configured to support one of the sleeve portions of the garment, the sleeve-support portion of each of the at least two hanger arms protruding (i) downward relative to the shoulder-support portions and (ii) forward or backward relative to the shoulder-support portions; and wherein each of the at least two hanger arms protrudes forward or backward at an abrupt obtuse angle relative to the garment-support frame, such that the at least two hanger arms extend away from each other on an identical side of the garment-support frame (Fig. 4, The end points of each respective arm of the hanger 111, Fig. 3 shows the forward/backward protruding 
Regarding the limitation directed towards the material from which the garment hanger is formed: Wikipedia (NPL 2014) teaches that hangers are typically made from materials such as wood and/or metal (2nd paragraph and 4th paragraph under “History”), and therefore it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to fashion the garment hanger from wood and/or metal as taught by Wikipedia. One would have been motivated to do so to successfully practice the device of Robinson in view of Yoon as an ordinary artisan would look to the prior art for appropriate materials to fashion the hanger from. ToolBox Talks (NPL 2017) provides evidence that both metal and wood are both opaque to UV light (Engineering controls subheading).
Regarding the limitation that the at least three UV emitter sets include at least one UV emitter coupled to a bottom surface of the garment-support frame: Jang (KR 2011-0006814-U) teaches a sterilizing hanger wherein the bottom surface of the garment support frame include UV emitters coupled thereto (Fig. 1 emitters 116; Page 3 paragraphs 5-6). It would have been obvious to one having 
Regarding claim 2, Robinson further teaches the internal cavity is accessed by the door that is attached to the plurality of housing walls so that when the door is closed, the garment enclosure is closed from external access (Fig. 3 door 12 and cabinet 10; This aspect is necessary and inherent to an enclosure with an internal cavity and a door).
Regarding claim 3, Robinson further teaches the internal cavity is configured to selectively receive and contain the garment to be sterilized (Abstract).
Regarding claim 4, Robinson further teaches the housing-wall inside surface comprises a first UV emitter set that is configured to selectively emit UV light when energized by an electrical current (Fig. 3 UV lights 44 and control mechanism 34; Column 9 lines 50-67).
Regarding claim 5, Robinson further teaches the first UV emitter set comprises at least one UV emitter that is removably attached to the housing-wall inside surface (Fig. 3 UV lights 44; Column 7 lines 48-56).

Regarding claim 8, Robinson further teaches the housing wall comprises a UV reflective material to reflect UV light emitted from the at least one UV emitter, thereby resulting in an even distribution of the UV light in the interior cavity (Column 5 lines 39-65).
Regarding claim 9, Robinson further teaches the garment enclosure comprises at least one hanger station that is affixed at or near a top portion of the garment enclosure and further configured to receive the garment hanger (Figs. 3, 5, and 7 rod 40; Column 3 lines 25-35).
Regarding claim 10, Yoon further teaches the garment hanger includes a hook portion that is removably hung on the at least one hanger station as to hold the hanger in place within the garment enclosure (Fig. 4 hanger loop bar 112 can be placed thereon). This feature has already been incorporated into the primary reference and proven obvious, see the rejection of claim 1. No further analysis is necessary.
Regarding claim 11, Yoon further teaches the at least two hanger arms of the garment support frame include a left-side hanger arm that corresponds to a left sleeve portion of the garment (The left arm of the hanger body 111); and a right-side hanger arm that corresponds to a right sleeve portion of the garment (the right arm of the hanger body 111). This feature has already been incorporated into the primary reference and proven obvious, see the rejection of claim 1. No further analysis is necessary.
Regarding claim 13, Yoon further teaches the garment support frame further comprises a second UV emitter set (Fig. 3 second light source 131) wherein the second set comprises at least one electrically energizable UV emitter that is configured to emit UV light upon activation, and wherein the second set is disposed along each of the at least two each of the at least two hanger arms (Fig. 3 second 
Regarding claim 19, Robinson further teaches each of the at least three UV emitter sets are connected to each other and an external power source via an electric wire, the power source being external to the garment enclosure (Figs. 3 UV lamps 44 are shown as connected, Column 6 lines 27-44, and further the wires are all connected, and the power source being located outside of the inner space of the chamber at least for the location of the wires). 
Regarding claim 21, The hanger taught by Yoon has arms that protrude in a straight line from the garment support frame at the obtuse angle (Fig. 3 and 4 show the arm projecting in a directing corresponding to a straight line perpendicular to where the arms were extending outwardly closer towards the hook 112).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 9,107,973) in view of Yoon (KR-20130112556-A) in view of Jang (KR 2011-0006814-U) in view of Wikipedia (NPL 2014) as evidenced by Toolbox Tips (NPL 2017) and further in view of Liao (US 2016/0093412).
Regarding claim 6, Robinson in view of Yoon teaches all the limitations of claim 5. Robinson appears to be silent with regards to the limitation that the at least one UV emitter is connected to an external battery source outside the garment enclosure by an electronic wire.
Liao (US 2016/0093412) teaches an ultraviolet light sterilizer (Title) that can comprise an external battery pack (Paragraph [0041]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Robinson such that it is powered by an external battery pack, which would inherently or at least obviously comprise an electronic wire, as taught by Liao to arrive at the claimed invention. One would have been motivated to do so in order to successfully power the device. All of the claimed features exist in the .

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 9,107,973) in view of Yoon (KR-20130112556-A) in view of Jang (KR 2011-0006814-U) in view of Wikipedia (NPL 2014) as evidenced by Toolbox Tips (NPL 2017) and further in view of Kim (KR-101565953-B1).
Regarding claim 16, Robinson in view of Yoon teaches all the limitations of claim 13. Robinson appears to be silent with regards to the limitation that the hanger station comprises an electrical contact.
Kim (KR-101565953-B1) teaches an apparatus for disinfecting clothing wherein the power supply connector 120 is equipped to engage an annular part 131 of the hanger 130 so as to power the UV LED lamp 133 (Fig. 3; Paragraphs [0037]-[0038]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Robinson in view of Jang such that the hanger station comprises a station electrical contact wherein the hook portion comprises the hanger electrical contact, such that when the hook is affixed to or hung on the hanger station, the station electrical contact is in electrical contact with the hanger electrical contact as to activate the second UV emitter set as taught by Kim to arrive at the claimed invention. One would have been motivated to do so in order to selectively power the second set of emitters only as needed in order to save energy to arrive at a more efficient and thus improved apparatus.
Regarding claim 17, Robinson in view of Yoon and further in view of Kim teaches all the limitations of claim 16.  Robinson further teaches that the power supply for the device can be located external to the internal space of the chamber (Figs. 3 UV lamps 44 are shown as connected, Column 6 .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 9,107,973) in view of Yoon (KR-20130112556-A) in view of Jang (KR 2011-0006814-U) in view of Wikipedia (NPL 2014) as evidenced by Toolbox Tips (NPL 2017) and further in view of Van der Pol (US 2008/0213129).
Regarding claim 18, Robinson in view of Yoon teaches all the limitations of claim 1. Robinson further teaches a third emitter set, wherein the third emitter set is configured to be used in an interior surface of the garment, wherein the third emitter set is configured to be inserted in the interior surfaces of the garment (Column 7 lines 58-67), wherein the third emitter set comprises: a housing defining an interior orb cavity, at least one electrically energizable UV-emitter (Column 7 lines 48-56), an electrically-conductive orb tether with a first and a second end, wherein the first end connects to the at least one electrically energizable UV-emitter, wherein the second end connects to an electricity source located on the housing-wall inside surface (Column 7 lines 58-67), and wherein the housing comprises a material that is translucent relative to UV light in order to facilitate maximization of the surface area of the interior surface that is impinged upon by a UV light emitted from the at least one electrically energizable UV-emitter of the third UV emitter set (Column 7 lines 48-56). Robinson appears to be silent with regards to the shape of the third set of emitters, and therefore it would be necessary for one having ordinary skill to look to the prior art for a conventional emitters design.
Van der Pol (US 2008/0213129) (hereinafter referred to as Pol) teaches an apparatus for disinfection comprising round and bulbous orbs for emitting UV light (Fig. 3 bulb 10; Paragraph [0043]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Robinson such that the third set of lights are orbs as . 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 9,107,973) in view of Yoon (KR-20130112556-A) in view of Jang (KR 2011-0006814-U) in view of Wikipedia (NPL 2014) as evidenced by Toolbox Tips (NPL 2017) and further in view of Sunkara (US 2015/00118107).
Regarding claim 20, Robinson teaches a UV sterilization monitoring system comprising: a data-processing system (Column 10 line 58 – Column 11 line 4; remote data center); a garment enclosure bank containing on-site machine-to-human interface (Fig. 4 control mechanism 34 attached to garment enclosure 10, specifically the screen; Column 10 lines 3-25); and an individual-user machine-to-human interface (Fig. 4 control mechanism 34 attached to garment enclosure 10, specifically the knob representing treatment regimen; Column 10 lines 3-25), wherein the data-processing system, the garment enclosure banks, and the individual-user machine-to-human interface are connected to each other via communications network (Column 10 line 58 – Column 11 line 4), wherein the garment enclosure banks comprise housing and a set of UV emitters inside the housing to carry out UV sterilization of a garment once the garment is placed inside the housing (Fig. 4 UV emitters 44); and wherein the data processing system comprises: a server (Column 10 line 58 – Column 11 line 4; remote data center), a database (Column 10 line 58 – Column 11 line 4; the data center can verify information sent to it and therefore must have access to an applicable database), and a locker-user data file (Column 11 lines 5-21; the information in the database comprises information specific to an individual’s lab coat), wherein the server, the database, and the locker-user data file are connected via communications network (Column 10 line 58 – Column 11 line 4), and wherein the UV-sterilization monitoring system further comprises a non- transitory machine readable medium having instructions stored thereon and  the at least three UV emitter sets including at least one UV emitter coupled to a bottom surface of the garment-support frame, and the material from which the garment hanger is formed.
Yoon (KR-20130112556-A) teaches a garment hanger that comprises a garment-support frame and at least two hanger arms extending from the garment-support frame (Figs. 1-4 hanger main body having two arms; Paragraph [0008]), each hanger arm having a shoulder-support portion configured to support one of the shoulder portions of the garment (Fig. 4 the portions closer to the hook part at the top), and a sleeve-support portion configured to support one of the sleeve portions of the garment, the sleeve-support portion of each of the at least two hanger arms protruding (i) downward relative to the shoulder-support portions and (ii) forward or backward relative to the shoulder-support portions; and wherein each of the at least two hanger arms protrudes forward or backward at an obtuse angle relative to the garment-support frame, such that the at least two hanger arms extend away from each other on an identical side of the garment-support frame (Fig. 4, The end points of each respective arm of the hanger 111, Fig. 3 shows the forward/backward protruding obtusely). It would have been obvious to one 
Regarding the limitation directed towards the material from which the garment hanger is formed: Wikipedia (NPL 2014) teaches that hangers are typically made from materials such as wood and/or metal (2nd paragraph and 4th paragraph under “History”), and therefore it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to fashion the garment hanger from wood and/or metal as taught by Wikipedia. One would have been motivated to do so to successfully practice the device of Robinson in view of Yoon as an ordinary artisan would look to the prior art for appropriate materials to fashion the hanger from. ToolBox Talks (NPL 2017) provides evidence that both metal and wood are both opaque to UV light (Engineering controls subheading).
Regarding the limitation that the at least three UV emitter sets include at least one UV emitter coupled to a bottom surface of the garment-support frame: Jang (KR 2011-0006814-U) teaches a sterilizing hanger wherein the bottom surface of the garment support frame include UV emitters coupled thereto (Fig. 1 emitters 116; Page 3 paragraphs 5-6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Robinson in view of Yoon such that there is a UV emitter coupled to a bottom surface of the garment-support frame. One would have been motivated to do so to better sterilize the surfaces of the garment to arrive at an improved device. Regarding the limitation that the lining and emitter are 
Sunkara (US 2015/00118107) teaches a garment sterilizer with a monitoring system that comprises at least one remote machine to human interface for alerting users about a status of the device (Paragraph [0083] discloses a PLC that sends electronic messages to remote computers or phones via text messaging, the computer or phone being the remote machine to human interface). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Robinson such that there is a remote machine to human interface that receives status messages as disclosed by Sunkara to arrive at the claimed invention. One would have been motivated to do so to allow users to receive remote updates about the status of the disinfection of their garment. All of the claimed features exist in the art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP2143(I)(A) for more details.

Response to Arguments
 Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive.
Applicant’s remarks on page 10 arguing Yoon does not teach hanger arms protruding at abrupt obtuse angles is not persuasive. The limitation of “abrupt” is indefinite as set forth above and Yoon certainly teaches an obtuse angle that can space sleeve portions away from torso portions of garments 
Applicant’s arguments on page 11-12 directed towards claims 15 and the Yoon reference are not persuasive as claim 15 is cancelled and Yoon is not relied on to teach any of the limitations applicant has directed arguments towards in this section. Any alleged deficiencies have been remedied by incorporating the newly cited Jang reference as seen above.
Applicant’s remarks on page 12 directed towards claim 21 arguing Jiang does not teach the extension in a straight line are not persuasive as Jiang is not relied on to teach this limitation. Yoon teaches the knobs are extruded or extend in a direction that is along a straight line at the angle at which the arms extend. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1796